


 

Exhibit 10.24

 

EMPLOYMENT AGREEMENT

 

This AMENDED AND RESTATED EMPLOYMENT AGREEMENT (the “Agreement”) is made this
23rd day of March 2007, by and between Albany Molecular Research, Inc., a
Delaware corporation (the “Company”), and Jonathan D. Evans (the “Executive”).

 

WHEREAS, the Executive is an officer and key employee of the Company;

 

WHEREAS, the parties hereto desire to assure that the Executive’s knowledge and
familiarity with the business of the Company will continue to be available to
the Company after the date hereof; and

 

NOW, THEREFORE, in consideration of the mutual promises and covenants herein
contained, the parties agree as follows:

 

1.             Employment. Subject to the provisions of this agreement, the
Company hereby employs the Executive and the Executive accepts such employment
upon the terms and conditions hereinafter set forth.

 

2.             Term of Employment. The term of the Executive’s employment
pursuant to this Agreement shall commence on and as of the date hereof (the
“Effective Date”) and shall remain in effect for a period of two (2) years from
the Effective Date (the “Term”). The Term shall be renewed automatically for
periods of two (2) years (each a “Renewal Term”) commencing at the second
anniversary of the Effective Date and on each subsequent second anniversary
thereafter, unless notice that this Agreement will not be extended is given by
either the Executive or the Company not less than one-hundred (180) days prior
to the expiration of the Term (as extended by any Renewal Term); provided that
if the Company elects not to extend this Agreement for any reason, the Executive
shall receive the payments set forth in Section 6(e). The period during which
the Executive serves as an employee of the Company in accordance with and
subject to the provisions of this Agreement is referred to in this Agreement as
the “Term of Employment.”

 

3.             Capacity.

 

(a)           Duties. During the Term of Employment, the Executive shall report
directly to the Chairman, President and Chief Executive Officer and (i) shall
serve as an Executive of the Company with the title Vice President,
Pharmaceutical Development and Manufacturing (ii) shall perform such duties and
responsibilities as may be reasonably determined by Chairman, President and
Chief Executive Officer, consistent with the Executive’s title and position,
duties and responsibilities as an employee of the Company as of the Effective
Date; provided that such duties and responsibilities shall be within the general
area of the Executive’s experience and skills, and (iii) shall render all
services incident to the foregoing.

 

(b)           Extent of Service. The Executive agrees to diligently serve the
interests of the Company and shall devote substantially all of his working time,
attention, skill and energies to the advancement of the interests of the Company
and its subsidiaries and affiliates and the performance of his duties and
responsibilities hereunder; provided that nothing in this Agreement shall be
construed as preventing the Executive from (i) investing the Executive’s assets
in any entity in a manner not prohibited by Section 7 and in such form or manner
as shall not require any material activities on the Executive’s part in
connection with the operations or affairs of the entities in which such
investments are made, or (ii) engaging in religious, charitable or other
community or non-profit activities that do not impair the Executive’s ability to
fulfill the Executive’s duties and responsibilities under this Agreement.

 

--------------------------------------------------------------------------------


 

4.                                       Compensation.

 

(a)           Salary. During the Term of Employment, the Company shall pay the
Executive a salary (the “Base Salary”) at an annual rate as shall be determined
from time to time by the Chairman, President and Chief Executive Officer or
other appropriate person of the Company consistent with the general policies and
practices of the company; provided, however, that in no event shall such rate
per annum be less than $240,000. Such salary shall be subject to withholding
under applicable law and shall be payable in periodic installments in accordance
with the Company’s usual practice for its senior executives, as in effect from
time to time.

 

(b)           Bonus. Commencing on the first annual compensation determination
date established by the Company during the Term of Employment and on each such
date thereafter, the Company shall review the performance of the Company and of
the Executive during the prior year, and the Company may provide the Executive
with additional compensation as a bonus in accordance with any bonus plan then
in effect from time to time for senior executives of the Company. Any such bonus
plan shall have such terms as may be established in the sole discretion of the
Board of Directors of the Company or the Compensation Committee of the Board of
Directors.

 

5.             Benefits.

 

(a)           Regular Benefits. During the Term of Employment, the Executive
shall be entitled to participate in any and all medical, dental, pension and
life insurance plans, disability income plans and other employee benefit plans
as in effect from time to time for senior executives of the Company. Such
participation shall be subject to (i) the terms of the applicable plan
documents, (ii) generally applicable policies of the Company and (iii) the
discretion of the Board of Directors of the Company or the administrative or
other committee provided for in, or contemplated by, such plan. Compliance with
this Section 5(a) shall in no way create or be deemed to create any obligation,
express or implied, on the part of the Company or any subsidiary or affiliate of
the Company with respect to the continuation of any benefit or other plan or
arrangement maintained as of or prior to the Effective Date or the creation and
maintenance of any particular benefit or other plan or arrangement at any time
after the Effective Date.

 

(b)           Reimbursement of Expenses. The Company shall promptly reimburse
the Executive for all reasonable business expenses incurred by the Executive
during the Term of Employment in accordance with the Company’s practices for
employees of the Company, as in effect from time to time.

 

(c)           Vacation. During the Term of Employment, the Executive shall
receive paid vacation annually in accordance with the Company’s practices for
senior executives of the Company, as in effect from time to time, provided
however that the executive will receive not less than three (3) weeks of
vacation each year.

 

6.             Termination of Employment. Notwithstanding the provisions of
Section 2, the Executive’s employment under this Agreement shall terminate under
the following circumstances set forth in this Section 6.

 

For purposes of this Agreement, “Date of Termination” means (i) if the
Executive’s employment is terminated by his death as provided in Section 6(c),
the date of his death; (ii) if the Executive’s employment is terminated due to
his permanent disability as provided in Section 6(c), the date on which notice
of termination is given; (iii) if the Executive’s employment is terminated under
Section 6(e), sixty (60) days after the date on which notice of termination is
given; and (iv) if the Executive’s employment is terminated under Section 6(f),
the date on which the applicable cure period expires.

 

(a)           Mutual Consent. The Executive’s employment under this Agreement
may be terminated at any time by the mutual consent of the Executive and the
Company on such terms as both parties shall mutually agree.

 

(b)           Termination by the Company for Cause. The Executive’s employment
under this Agreement may be terminated by the Company for Cause at any time upon
written notice to the Executive without further liability on the part of the
Company. For purposes of this Agreement, a termination shall be for Cause if:

 

 

2

--------------------------------------------------------------------------------


 

(i)            the Executive shall commit an act of fraud, embezzlement,
misappropriation or breach of fiduciary duty against the Company or any of its
subsidiaries or affiliates or shall be convicted by a court of competent
jurisdiction or shall plead guilty or nolo contendere to any felony or any crime
involving moral turpitude;

 

(ii)           the Executive shall commit a material breach of any of the
covenants, terms or provisions of Section 7 or 8 hereof which breach has not
been cured within fifteen (15) days after delivery to the Executive by the
Company of written notice thereof;

 

(iii)          the Executive shall commit a material breach of any of the
covenants, terms or provisions hereof (other than pursuant to Section 7 or 8
hereof) which breach has not been remedied within thirty (30) days after
delivery to the Executive by the Company of written notice thereof; or

 

(iv)          the Executive shall have disobeyed reasonable written instructions
from the Chairman, President and Chief Executive Officer, or other appropriate
governing committee which are consistent with the terms and conditions of this
Agreement or shall have deliberately, willfully, substantially and continuously
failed to perform the Executive’s duties hereunder, after written notice and
under circumstances effectively constituting a voluntary resignation of the
Executive’s position with the Company.

 

Upon termination for Cause as provided in this Section 6(b), all obligations of
the Company under this Agreement shall thereupon immediately terminate other
than any obligations with respect to (A) earned but unpaid Base Salary and
(B) the continued rights of the Executive to receive payments due under the
Technology Development Incentive Plan. The Company shall have any and all rights
and remedies under this Agreement and applicable law.

 

(c)           Death; Disability. The Executive’s employment under this Agreement
may be terminated by the Company upon the earlier of death or permanent
disability (as defined below) of the Executive continuing for a period of one
hundred eighty (180) days. Upon any such termination of the Executive’s
employment, all obligations of the Company under this Agreement shall thereupon
immediately terminate other than any obligations with respect to (i) earned but
unpaid salary through the Date of Termination; provided that Base Salary
payments as provided by Section 4(a) shall continue to be made to the Executive
(or his estate) through the Term (as extended by any Renewal Term) but only if
and to the extent payments to the Executive or his estate under any applicable
disability or life insurance policy is less than the amount the Executive would
otherwise receive as Base Salary hereunder, (ii) bonus payments with respect to
the calendar year within which such termination occurred on the basis of and to
the extent contemplated in any bonus plan then in effect with respect to senior
executive officers of the Company, pro-rated on the basis of the number of days
of the Executive’s actual employment hereunder during such calendar year through
the Date of Termination, and (iii) in the case of permanent disability,
continuation at the Company’s expense of health insurance benefits (medical and
dental) until the first anniversary of the Date of Termination to the extent
permitted under the Executive’s group health insurance policy. As used herein,
the term “permanent disability” or “permanently disabled” means the inability of
the Executive, by reason of injury, illness or other similar cause, after
reasonable accommodation by the Company, to perform a major part of his duties
and responsibilities in connection with the conduct of the business and affairs
of the Company. The Company shall provide written notice to the Executive of the
termination of his employment hereunder due to permanent disability. The
provisions of the Technology Development Incentive Plan shall apply to matters
related to any technical incentive compensation being received at the time of
disability or death of the executive.

 

(d)           Voluntary Termination by the Executive. At any time during the
Term of Employment, the Executive may terminate his employment under this
Agreement upon sixty (60) days’ prior written notice to the Company. Upon
termination by the Executive as provided in this Section 6(d), all obligations
of the Company under this Agreement shall thereupon immediately terminate other
than any obligations with respect to earned but unpaid Base Salary and any
payments of technology incentive compensation under the Technology Development
Incentive Plan.

 

 

3

--------------------------------------------------------------------------------


 

(e)           Termination by the Company Without Cause. The Executive’s
employment under this Agreement may be terminated by the Company at any time
without Cause by the Company upon sixty (60) days’ prior written notice to the
Executive. Upon any such termination of the Executive’s employment, all
obligations of the Company under this Agreement shall thereupon immediately
terminate other than any obligations with respect to earned but unpaid Base
Salary and bonus under Section 4. In addition, subject to the Executive signing
a general release of claims in a form and manner satisfactory to the Company and
the lapse of any statutory revocation period, the Company shall continue to pay
the Executive his Base Salary at the rate then in effect pursuant to
Section 4(a) for a period of twelve (12) months from the Date of Termination and
shall pay to the Executive in monthly installments over the year, an amount
equal to the Executive’s cash bonus, if any, received in respect of the year
immediately preceding the year of termination pursuant to Section 4(b).
Effective on the date of termination, the Executive will become fully vested in
any outstanding stock options, Restricted Stock or other stock grants awarded
and become fully vested in all Company contributions made to the Executive’s
401(k), Profit Sharing or other retirement account (s) The Company shall also
pay 100% of the costs to provide up to three (3) months of outplacement support
services at a level appropriate for the Executive’s title and responsibility and
provide the Executive with health and dental insurance continuation at a level
consistent with the level and type the Executive had in place at the time of
termination for a period of twelve (12) months from the date of termination.
Termination of the Executive without Cause shall not impact the eligibility of
the Executive to receive technology incentive compensation payments due under
the provisions of the Technology Development Incentive Plan.

 

(f)      Termination by the Executive upon Company Breach. The Executive shall
have the right to terminate his employment hereunder upon written notice to the
Company in the event of (i) a material adverse change or diminution in the
nature or scope of the powers, functions, titles, duties or responsibilities of
the Executive that is adverse to the Executive or (ii) a breach by the Company
of any of its material obligations hereunder, in each case after the Executive
has given written notice to the Company specifying such default by the Company
and giving the Company a reasonable time, not less than thirty (30) days, to
conform its performance to its obligations hereunder. The failure of the
Executive to give notice of any of the foregoing events shall not under any
circumstances constitute a waiver of the Executive’s right to terminate his
employment and receive the amounts payable under this Section 6(f). Upon any
such termination of the Executive’s employment, all obligations of the Company
under this Agreement shall thereupon immediately terminate other than any
obligations with respect to earned but unpaid Base Salary and bonus under
Section 4. In addition, subject to the Executive signing a general release of
claims in a form and manner satisfactory to the Company and the lapse of any
statutory revocation period, the Company shall continue to pay the Executive his
Base Salary at the rate then in effect pursuant to Section 4(a) for a period of
twelve (12) months from the Date of Termination and shall pay to the Executive
in monthly installments over the next year, an amount equal to the Executive’s
cash bonus, if any, received in respect of the year immediately preceding the
year of termination pursuant to Section 4(b). Effective on the date of
termination, the Executive will become fully vested in any outstanding stock
options, Restricted Stock or other stock grants awarded and become fully vested
in all Company contributions made to the Executive’s 401(k), Profit Sharing or
other retirement account (s)The Company shall also pay 100% of the costs to
provide up to twelve (12) months of outplacement support services at a level
appropriate for the Executive’s title and responsibility and provide the
Executive with health and dental insurance continuation at a level consistent
with the level and type the Executive had in place at the time of termination
for a period of twelve (12) months from the date of termination. Termination of
the Executive upon Company breach shall not impact the eligibility of the
Executive to receive technology incentive compensation payments due under the
provisions of the Technology Development Incentive Plan.

 

(g)           Termination Pursuant to a Change of Control. If there is a Change
of Control, as defined below, during the Term of Employment, the provisions of
this Section 6(g) shall apply and shall continue to apply throughout the
remainder of the Term (as extended by any Renewal Term). Upon a Change in
Control, the Executive will become fully vested in any outstanding stock
options, Restricted Stock or other stock grants awarded and become fully vested
in all Company contributions made to the Executive’s 401(k), Profit Sharing or
other retirement account (s). If, within two (2) years following a Change of
Control, the Executive’s employment is terminated by the Company without Cause
(in accordance with Section 6(b) above) or by the Executive for “Good Reason”
(as defined in Section 6(g)(ii) below), in lieu of any severance and other
benefits payable under Section 6(e) or Section 6(f), subject to the Executive
signing a general release of claims in a form and manner satisfactory to the
Company and the lapse of any statutory revocation period, the Company shall pay
to the Executive (or the

 

4

--------------------------------------------------------------------------------


 

Executive’s estate, if applicable) a lump sum amount equal to one (1) times the
sum of (x) the Executive’s Base Salary at the rate then in effect pursuant to
Section 4(a), plus (y) an amount equal to the Executive’s cash bonus, if any,
received in respect of the year immediately preceding the year of termination
pursuant to Section 4(b). The Company shall also pay 100% of the costs to
provide up to twelve (12) months of outplacement support services at a level
appropriate for the Executive’s title and responsibility and provide the
Executive with health and dental insurance continuation at a level consistent
with the level and type the Executive had in place at the time of termination
for a period of twelve (12) months from the date of termination. Termination
upon a Change of Control shall not impact the eligibility of the Executive to
receive technology incentive compensation payments due under the provisions of
the Technology Development Incentive Plan.

 

(i)            “Change of Control” shall mean the occurrence of any one of the
following events:

 

(A)          any “person” as such term is used in Sections 13(d) and 14(d) of
the Securities Exchange Act of 1934, as amended (the “Act”) (other than the
Company, any of its subsidiaries, or any trustee, fiduciary or other person or
entity holding securities under any employee benefit plan or trust of the
Company or any of its subsidiaries and other than Thomas E. D’Ambra, Ph.D.),
together with all “affiliates” and “associates” (as such terms are defined in
Rule 12b-2 under the Act) of such person, shall become the “beneficial owner”
(as such term is defined in Rule 13d-3 under the Act), directly or indirectly,
of securities of the Company representing twenty-five percent (25%) or more of
the combined voting power of the Company’s then outstanding securities having
the right to vote in an election of the Company’s Board of Directors (“Voting
Securities”) (in such case other than as a result of an acquisition of
securities directly from the Company);

 

(B)           persons who, as of the Effective Date, constitute the Company’s
Board of Directors (the “Incumbent Directors”) cease for any reason, including,
without limitation, as a result of a tender offer, proxy contest, merger or
similar transaction, to constitute at least a majority of the Board; provided
that any person becoming a director of the Company subsequent to the Effective
Date shall be considered an Incumbent Director if such person’s election was
approved by or such person was nominated for election by either (1) a vote of at
least a majority of the Incumbent Directors or (2) a vote of at least a majority
of the Incumbent Directors who are members of a nominating committee comprised,
in the majority, of Incumbent Directors; but provided further that any such
person whose initial assumption of office is in connection with an actual or
threatened election contest relating to the election of members of the Board of
Directors or other actual or threatened solicitation of proxies or consents by
or on behalf of a person other than the Board, including by reason of agreement
intended to avoid or settle any such actual or threatened contest or
solicitation, shall not be considered an Incumbent Director; or

 

(C)           consummation of (1) any consolidation or merger of the Company
where the stockholders of the Company, immediately prior to the consolidation or
merger, would not, immediately after the consolidation or merger, beneficially
own (as such term is defined in Rule 13d-3 under the Act), directly or
indirectly, shares representing in the aggregate more than fifty percent (50%)
of the voting shares of the corporation issuing cash or securities in the
consolidation or merger (or of its ultimate parent corporation, if any), or
(2) any sale, lease, exchange or other transfer (in one transaction or a series
of transactions contemplated or arranged by any party as a single plan) of all
or substantially all of the assets of the Company; or

 

(D)          the stockholders of the Company shall approve any plan or proposal
for the liquidation or dissolution of the Company.

 

Notwithstanding the foregoing, a “Change of Control” shall not be deemed to have
occurred for purposes of the foregoing clause (A) solely as the result of an
acquisition of securities by the Company which, by reducing the number of shares
of Voting Securities outstanding, increases the proportionate number of shares
of Voting Securities beneficially owned by any person to twenty-five percent
(25%) or more of the combined voting power of all then outstanding Voting
Securities; provided, however, that if any person referred to in this sentence
shall thereafter become the beneficial owner of any additional shares of Voting
Securities (other than pursuant to a stock split, stock dividend, or similar
transaction or as a result of an acquisition of securities directly from the
Company), then a “Change of Control” shall be deemed to have occurred for
purposes of the foregoing clause (A).

 

 

5

--------------------------------------------------------------------------------


 

(ii)           “Good Reason” shall mean the occurrence of any of the following:

 

(A)          a material adverse change or diminution in the nature or scope of
the powers, functions, titles, duties or responsibilities of the Executive that
is adverse to the Executive;

 

(B)           a breach by the Company of any of its material obligations
hereunder;

 

(C)           the failure by the Company to obtain an effective agreement from
any successor to assume and agree to perform this Agreement; or

 

(D)          the relocation of the offices at which the Executive is principally
employed as of the Change of Control to a location more than fifty (50) miles
from such offices, which relocation is not approved by the Executive.

 

(iii)          The Executive shall provide the Company with reasonable notice
and an opportunity to cure any of the events listed in Section 6(g)(ii) and
shall not be entitled to compensation pursuant to this Section 6(g) unless the
Company fails to cure within a reasonable period of not less than thirty (30)
days; and

 

(h)           Gross Up Payment.

 

(i)            In the event it shall be determined that any compensation,
payment or distribution by the Company to or for the benefit of the Executive,
whether paid or payable or distributed or distributable pursuant to the terms of
this Agreement or otherwise (the “Severance Payments”), would be subject to the
excise tax imposed by Section 4999 of the Internal Revenue Code of 1986, as
amended (the “Code”), or any interest or penalties are incurred by the Executive
with respect to such excise tax (such excise tax, together with any such
interest and penalties, are hereinafter collectively referred to as the “Excise
Tax”), then the Executive shall be entitled to receive an additional payment (a
“Gross-Up Payment”) such that the net amount retained by the Executive, after
deduction of any Excise Tax on the Severance Payments, any Federal, state, and
local income tax, employment tax and Excise Tax upon the payment provided by
this subsection, and any interest and/or penalties assessed with respect to such
Excise Tax, shall be equal to the Severance Payments.

 

(ii)           Subject to the provisions of subsection (iii) below, all
determinations required to be made under this subsection (ii), including whether
a Gross-Up Payment is required and the amount of such Gross-Up Payment, shall be
made by a nationally recognized accounting firm selected by the Company (the
“Accounting Firm”), which shall provide detailed supporting calculations both to
the Company and the Executive within fifteen (15) business days of the Date of
Termination, if applicable, or at such earlier time as is reasonably requested
by the Company or the Executive. For purposes of determining the amount of the
Gross-Up Payment, the Executive shall be deemed to pay Federal income taxes at
the highest marginal rate of Federal income taxation applicable to individuals
for the calendar year in which the Gross-Up Payment is to be made, and state and
local income taxes at the highest marginal rates of individual taxation in the
state and locality of Executive’s residence on the date of the Terminating
Event, net of the maximum reduction in Federal income taxes which could be
obtained from deduction of such state and local taxes. The initial Gross-Up
Payment, if any, as determined pursuant to this subsection (ii), shall be paid
to the Executive within five (5) days of the receipt of the Accounting Firm’s
determination. Any determination by the Accounting Firm shall be binding upon
the Company and the Executive. As a result of the uncertainty in the application
of Section 4999 of the Code at the time of the initial determination by the
Accounting Firm hereunder, it is possible that Gross-Up Payments which will not
have been made by the Company should have been made (an “Underpayment”). In the
event that the Company exhausts its remedies pursuant to subsection (iii) below
and the Executive thereafter is required to make a payment of any Excise Tax,
the Accounting Firm shall determine the amount of the Underpayment that has
occurred, consistent with the calculations required to be made hereunder, and
any such Underpayment, and any interest and penalties imposed on the
Underpayment and required to be paid by the Executive in connection with the
proceedings described in subsection (iii) below, shall be promptly paid by the
Company to or for the benefit of the Executive.

 

 

6

--------------------------------------------------------------------------------


 

(iii)          The Executive shall notify the Company in writing of any claim by
the Internal Revenue Service that, if successful, would require the payment by
the Company of the Gross-up Payment. Such notification shall be given as soon as
practicable but no later than ten (10) business days after the Executive knows
of such claim and shall apprise the Company of the nature of such claim and the
date on which such claim is requested to be paid. The Executive shall not pay
such claim prior to the expiration of the thirty (30)-day period following the
date on which he gives such notice to the Company (or such shorter period ending
on the date that any payment of taxes with respect to such claim is due). If the
Company notifies the Executive in writing prior to the expiration of such period
that it desires to contest such claim, provided that the Company has set aside
adequate reserves to cover the Underpayment and any interest and penalties
thereon that may accrue, the Executive shall: (A) give the Company any
information reasonably requested by the Company relating to such claim, (B) take
such action in connection with contesting such claim as the Company shall
reasonably request in writing from time to time, including, without limitation,
accepting legal representation with respect to such claim by an attorney
selected by the Company, (C) cooperate with the Company in good faith in order
to effectively contest such claim, and (D) permit the Company to participate in
any proceedings relating to such claim; provided, however, that the Company
shall bear and pay directly all costs and expenses (including additional
interest and penalties) incurred in connection with such contest and shall
indemnify and hold the Executive harmless, on an after-tax basis, for any Excise
Tax or income tax, including interest and penalties with respect thereto,
imposed as a result of such representation and payment of costs and expenses.
Without limitation on the foregoing provisions of this subsection (iii), the
Company shall control all proceedings taken in connection with such contest and,
at its sole option, may pursue or forego any and all administrative appeals,
proceedings, hearings and conferences with the taxing authority in respect of
such claim and may, at its sole option, either direct the Executive to pay the
tax claimed and sue for a refund or contest the claim in any permissible manner,
and the Executive agrees to prosecute such contest to a determination before any
administrative tribunal, in a court of initial jurisdiction and in one or more
appellate courts, as the Company shall determine; provided, however, that if the
Company directs the Executive to pay such claim and sue for a refund, the
Company shall advance the amount of such payment to the Executive on an
interest-free basis (to the extent not prohibited by applicable law) and shall
indemnify and hold the Executive harmless, on an after-tax basis, from any
Excise Tax or income tax, including interest or penalties with respect thereto,
imposed with respect to such advance or with respect to any imputed income with
respect to such advance; and further provided that any extension of the statute
of limitations relating to payment of taxes for the taxable year of the
Executive with respect to which such contested amount is claimed to be due is
limited solely to such contested amount. Furthermore, the Company’s control of
the contest shall be limited to issues with respect to which a Gross-Up Payment
would be payable hereunder and the Executive shall be entitled to settle or
contest, as the case may be, any other issues raised by the Internal Revenue
Service or any other taxing authority.

 

(iv)          If, after the receipt by the Executive of an amount advanced by
the Company pursuant to subsection (iii) above, the Executive becomes entitled
to receive any refund with respect to such claim, the Executive shall (subject
to the Company’s complying with the requirements of subsection (iii) above)
promptly pay to the Company the amount of such refund (together with any
interest paid or credited thereon after taxes applicable thereto). If, after the
receipt by the Executive of an amount advanced by the Company pursuant to
subsection (iii) above, a determination is made that the Executive shall not be
entitled to any refund with respect to such claim and the Company does not
notify the Executive in writing of its intent to contest such denial of refund
prior to the expiration of thirty (30) days after such determination, then such
advance shall be forgiven and shall not be required to be repaid and the amount
of such advance shall offset, to the extent thereof, the amount of Gross-Up
Payment required to be paid.

 

 (i)           No Mitigation. Without regard to the reason for the termination
of the Executive’s employment hereunder, the Executive shall be under no
obligation to mitigate damages with respect to such termination under any
circumstances and in the event the Executive is employed or receives income from
any other source, there shall be no offset against the amounts due from the
Company hereunder.

 

(j)            Section 409A. Notwithstanding anything herein to the contrary, if
at the time of the Executive’s termination of employment with the Company, the
Executive is a “specified employee” within the meaning of Section 409A of the
Code and the Company notifies the Executive that, based on the advice of
counsel, the deferral of the commencement of any severance benefits payable
under this Agreement is necessary in order to

 

7

--------------------------------------------------------------------------------


 

comply with Section 409A of the Code, then the Company shall defer the
commencement of the severance benefits (without any reduction) by a period of at
least six months after the Executive’s termination of employment and any
payments so deferred shall earn interest calculated at the prime rate of
interest reported by The Wall Street Journal as of the date of termination. Any
severance benefits that would have been paid during such six-month period but
for the provisions of the preceding sentence shall be paid in a lump sum to the
Executive six (6) months and one (1) day after the Executive’s termination of
employment. The provisions of this Section 6(j) shall apply only to the extent
required to avoid the Executive’s incurrence of any accelerated or additional
tax under Section 409A of the Code.

 

7.             Non-Competition and No Solicitation.

 

(a)           Because the Executive’s services to the Company are special and
because the Executive has access to the Company’s confidential information,
during the Term of Employment and for a period of twelve (12) months following
the termination, the Executive shall not, without the express written consent of
the Company, directly or indirectly, engage, participate, invest in, be employed
by or assist, whether as owner, part-owner, shareholder, partner, director,
officer, trustee, employee, agent or consultant, or in any other capacity, any
Person (as hereinafter defined) other than the Company and its affiliates in the
Designated Industry (as hereinafter defined); provided, however, that nothing
herein shall be construed as preventing the Executive from making passive
investments in a Person in the Designated Industry if the securities of such
Person are publicly traded and such investment constitutes less than one percent
(1%) of the outstanding shares of capital stock or comparable equity interests
of such Person.

 

(b)           For purposes of this Agreement, the following terms have the
following meanings:

 

“Person” means an individual, a corporation, an association, a partnership, a
limited liability company, an estate, a trust and any other entity or
organization; and

 

“Designated Industry” means the business of providing chemistry research and
development services to pharmaceutical and biotechnology companies involved in
drug development and discovery and any and all activities related thereto,
including, without limitation, medicinal chemistry, chemical development,
biocatalysis, analytical chemistry services and small-scale manufacturing and
any other business conducted by the Company during the Executive’s employment
with the Company.

 

(c)           For a period of twelve (12) months following the termination of
this Agreement for any reason, the Executive shall not, directly or indirectly,
alone or as a member of any partnership or limited liability company or entity,
or as an officer, director, shareholder, or employee of any corporation or
entity (a) solicit or otherwise encourage any employee or independent contractor
of the Company to terminate his/her relationship with the Company, or
(b) recruit, hire or solicit for employment or for engagement as an independent
contractor, any person who is or was employed by the Company at any time during
the Executive’s employment with the Company. This paragraph shall not apply to
persons whose employment and/or retention with the Company has been terminated
for a period of twenty four (24) months or longer.

 

8.             Confidentiality. In the course of performing services hereunder
and otherwise, the Executive has had, and it is anticipated that the Executive
will from time to time have, access to confidential records, data, customer
lists, trade secrets, technology and similar confidential information owned or
used in the course of business by the Company and its subsidiaries and
affiliates (the “Confidential Information”). The Executive agrees (i) to hold
the Confidential Information in strict confidence, (ii) not to disclose the
Confidential Information to any Person (other than in the regular business of
the Company), and (iii) not to use, directly or indirectly, any of the
Confidential Information for any competitive or commercial purpose; provided,
however, that the limitations set forth above shall not apply to any
Confidential Information which (A) is then generally known to the public,
(B) became or becomes generally known to the public through no fault of the
Executive, or (C) is disclosed in accordance with an order of a court of
competent jurisdiction or applicable law. Upon termination of the Executive’s
employment with the Company, all data, memoranda, customer lists, notes,
programs and other papers and items, and reproductions thereof relating to the
foregoing matters in the Executive’s possession or control, shall

 

8

--------------------------------------------------------------------------------


 

be returned to the Company and remain in its possession. This Section 8 shall
survive the termination of this Agreement for any reason.

 

9.             Conflicting Agreements. The Executive hereby represents and
warrants that the execution of this Agreement and the performance of his
obligations hereunder will not breach or be in conflict with any other agreement
to which he is a party or is bound, and that he is not now subject to any
covenants which would affect the performance of his obligations hereunder. As of
the Effective Date, the Executive is not performing any other duties for, and is
not a party to any similar agreement with, any Person competing with the Company
or any of its affiliates.

 

10.           Severability. In case any of the provisions contained in this
Agreement shall for any reason be held to be invalid, illegal or unenforceable
in any respect, any such invalidity, illegality or unenforceability shall not
affect any other provision of this Agreement, but this Agreement shall be
construed as if such invalid, illegal or unenforceable provision had been
limited or modified (consistent with its general intent) to the extent necessary
to make it valid, legal and enforceable, or if it shall not be possible to so
limit or modify such invalid, illegal or unenforceable provision or part of a
provision, this Agreement shall be construed as if such invalid, illegal or
unenforceable provision or part of a provision had never been contained in this
Agreement.

 

11.           Litigation and Regulatory Cooperation. During and after the
Executive’s employment, the Executive shall cooperate fully with the Company in
the defense or prosecution of any claims or actions now in existence or which
may be brought in the future against or on behalf of the Company which relate to
events or occurrences that transpired while the Executive was employed by the
Company. The Executive’s full cooperation in connection with such claims or
actions shall include, but not be limited to, being available to meet with
counsel to prepare for discovery or trial and to act as a witness on behalf of
the Company at mutually convenient times. During and after the Executive’s
employment, the Executive also shall cooperate fully with the Company in
connection with any investigation or review of any federal, state or local
regulatory authority as any such investigation or review relates to events or
occurrences that transpired while the Executive was employed by the Company. The
Company shall reimburse the Executive for any reasonable out-of-pocket expenses
incurred in connection with the Executive’s performance of obligations pursuant
to this Section 11. This Section 11 shall survive the termination of this
Agreement for any reason.

 

12.           Arbitration of Disputes. Any dispute or controversy arising under
or in connection with this Agreement shall be settled exclusively by arbitration
in Albany, New York, in accordance with the rules of the American Arbitration
Association then in effect. Judgment may be entered in any court having
jurisdiction. In the event that the Company terminates the Executive’s
employment for cause under Section 6(b) and the Executive contends that cause
did not exist, then the Company’s only obligation shall be to submit such claim
to arbitration and the only issue before the arbitrator will be whether the
Executive was in fact terminated for cause. If the arbitrator determines that
the Executive was not terminated for cause by the Company, then the only
remedies that the arbitrator may award are (i) payment of amounts which would
have been payable if the Executive’s employment had been terminated under
Section 6(e), (ii) the costs of arbitration, (iii) the Executive’s attorneys’
fees, and (iv) all rights and benefits granted or in effect with respect to the
Executive under the Company’s stock option plans and agreements with the
Executive pursuant thereto, with the vesting and exercise of any stock options
and the forfeit ability of any stock-based grants held by the Executive to be
governed by the terms of such plans and the related agreements between the
Executive and the Company. If the arbitrator finds that the Executive’s
employment was terminated for cause, the arbitrator will be without authority to
award the Executive anything, and the parties will each be responsible for their
own attorneys’ fees, and they will divide the costs of arbitration equally.
Furthermore, should a dispute occur concerning the Executive’s mental or
physical capacity as described in Section 6(c), a doctor selected by the
Executive and a doctor selected by the Company shall be entitled to examine the
Executive. If the opinion of the Company’s doctor and the Executive’s doctor
conflict, the Company’s doctor and the Executive’s doctor shall together agree
upon a third doctor, whose opinion shall be binding. This Section 12 shall
survive the termination of this Agreement for any reason.

 

13.           Specific Performance. Notwithstanding Section 12 hereof, it is
specifically understood and agreed that any breach of the provisions of this
Agreement, including, without limitation, Sections 7 and 8 hereof, by the

 

9

--------------------------------------------------------------------------------


 

Executive is likely to result in irreparable injury to the Company and its
subsidiaries and affiliates, that the remedy at law alone will be inadequate
remedy for such breach and that, in addition to any other remedy it may have,
the Company shall be entitled to enforce the specific performance of this
Agreement by the Executive and to seek both temporary and permanent injunctive
relief (to the extent permitted by law), without the necessity of proving actual
damages. To the extent that any court action is permitted consistent with or to
enforce Section 7 or 8 of this Agreement, the parties hereby agree to the sole
and exclusive jurisdiction of the Supreme Court of the State of New York (Albany
County) and the United States District Court for the Northern District of New
York (City of Albany). Accordingly, with respect to any such court action, the
Executive (i) submits to the personal jurisdiction of such courts, (ii) consents
to service of process, and (iii) waives any other requirement (whether imposed
by statute, rule of court or otherwise) with respect to personal jurisdiction or
service of process.

 

14.           Notices. All notices, requests, demands and other communications
hereunder shall be in writing and shall be deemed to have been duly given
(i) when delivered by hand, (ii) when transmitted by facsimile and receipt is
acknowledged, or (iii) if mailed by certified or registered mail with postage
prepaid, on the third business day after the date on which it is so mailed:

 

 

To the Company:

 

 

 

 

 

Albany Molecular Research, Inc.

 

 

21 Corporate Circle

 

 

Albany, New York 12203-5154

 

 

Facsimile: (518) 867-4375

Attention: Board of Directors

 

 

 

 

 

 

To the Executive:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

or to such other address of which any party may notify the other parties as
provided above. Notices shall be effective as of the date of such delivery or
mailing.

 

15.           Amendment; Waiver. This Agreement shall not be amended, modified
or discharged in whole or in part except by an Agreement in writing signed by
both of the parties hereto. The failure of either of the parties to require the
performance of a term or obligation or to exercise any right under this
Agreement or the waiver of any breach hereunder shall not prevent subsequent
enforcement of such term or obligation or exercise of such right or the
enforcement at any time of any other right hereunder or be deemed a waiver of
any subsequent breach of the provision so breached, or of any other breach
hereunder.

 

16.           Successors and Assigns. This Agreement shall inure to the benefit
of successors of the Company by way of merger, consolidation or transfer of all
or substantially all of the assets of the Company, and may not be assigned by
the Executive.

 

17.           Entire Agreement. This Agreement constitutes the entire agreement
between the parties concerning the subjects hereof and supersedes all prior
understandings and agreements between the parties relating to the subject matter
hereof.

 

18.           Governing Law. This Agreement shall be construed and regulated in
all respects under the laws of the State of New York.

 

10

--------------------------------------------------------------------------------


 

19.           Counterparts. This Agreement may be executed in counterparts, each
of which when so executed and delivered shall be taken to be an original, but
such counterparts shall together constitute one and the same document.

 

[Remainder of Page Intentionally Left Blank]

 

 

11

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.

 

 

 

ALBANY MOLECULAR RESEARCH, INC.

 

 

 

 

By:

 /s/ Thomas D’Ambra

 

 

 

 

 

 

 

 

EXECUTIVE:

 

 

 

 

 

 

 

 

 /s/ Jonathan D. Evans

 

 

Jonathan D. Evans

 

 

12

--------------------------------------------------------------------------------

 

 
